internal_revenue_service number release date index number -------------------------------------- ------------------------------------------- ----------------- -------------------------- in re -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ---------------- telephone number -------------------- refer reply to cc intl b06 plr-101595-15 date april ty ------ legend -------------------------------------- -------------------------- -------- ------------------------------------- ----------------- ----------------------- ----------------------- -------------------- taxpayer company state accounting firm date date date date dear -------------- this responds to a letter dated date submitted by accounting firm requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year the rulings contained in this letter are based upon information and representations submitted by taxpayer and accounting firm and accompanied by penalty of perjury statements executed by appropriate parties this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-101595-15 facts taxpayer is a domestic_corporation wholly owned by company taxpayer was formed to serve as an interest charge domestic_international_sales_corporation ic-disc and has established a commission arrangement with company taxpayer was formed on date in state taxpayer relied on accounting firm to make the necessary election to qualify taxpayer as an ic-disc accounting firm prepared form 4876-a and as a result of an oversight noted an incorrect due_date on the transmittal letter to taxpayer the correct due_date was date and accounting firm noted a date three days after date the election was filed two days after date taxpayer and accounting firm became aware of the late filing when taxpayer received a notice from the irs on date accounting firm then advised taxpayer to make a new ic-disc election to be effective for the next calendar_year the new election was filed on date the irs rejected the second election as being late because the filing deadline for already existing corporations i sec_90 days before the beginning of the taxable_year after the second rejection accounting firm recommended that the best course of action to remedy the situation was to seek a private_letter_ruling taxpayer has requested a ruling that grants an extension of time of days from the date of the ruling letter to file form 4876-a and that such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year law and analysis sec_992 provides that an election by a corporation to be treated as a disc1 shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate temp sec_1_921-1t provides in part that a corporation electing ic- disc status must file form 4876-a a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising his discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i as used in this letter the terms ic-disc and disc have the same meaning plr-101595-15 sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 taxpayer should attach a copy of this ruling letter to its federal_income_tax return for the taxable years to which this letter applies this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that written determinations may not be used or cited as precedent except as expressly provided herein this ruling neither expresses nor implies any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this ruling letter pursuant to a power_of_attorney on file in this office copies of this ruling letter are being furnished to your authorized representatives sincerely marissa k rensen assistant to the branch chief branch office of the associate chief_counsel international cc
